Case 1:21-cr-00085-CRC Document 22 Filed 01/22/21 Page 1 of 24
                Case 2:21-mj-00271-DUTY
                     Case 1:21-cr-00085-CRC
                                         Document
                                             Document
                                                  3 Filed
                                                      22 01/19/21
                                                          Filed 01/22/21
                                                                    Page 1
                                                                         Page
                                                                           of 2 2 Page
                                                                                  of 24 ID #:4

                                                                                                  1 k._. ~ U
 AO 442 (Rev. ]l/1!) Arrest Warrant



                                          UNITED STATES DISTRICT CQL~~T
                                                               ~~~' k .1~' ~=~ A ~F9 9~ ~ ~~
                                                      for the
                                                               .,
                                                           District of Columbia    :¢,; ~.                          1~

                       United States of America                                   - ..____ _
                                  v.
                       SIMONE MELISSA GOLD                                 Case No.




                              Defendant




 To:       Any authorized law enforcement officer

           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(Hanle ojperson to be arrested)
                              Simone Melissa Gold                                                                                       ,
 who is accused of an offense or violation based on the following document filed with the court:

 ~ Indictment               ~ Superseding Indictment       ~ Information      O Superseding Information                  l~ Complaint
 Q Probation Violation Petition             ~ Supervised Release Violation Petition       Q Violation Notice O Order ofthe Court

 This offense is briefly described as follows:
   18 U.S.C. 1752(a)-Restricted Building or Grounds

   40 U.S.C. 5104(e)(2)- Violent Entry and Disorderly Conduct


                                                                                                           G. Michael Harvey
                                                                       ~                                   2021.01.13 19:07:29
                                                                      (,                                   -05'00'
 Date:          01/13/2021
                                                                                           /suing o~rcer's signature


 City and state:          Washington, DC                                    G. MICHAEL HARVEY, U.S. Magistrate Judge
                                                                                               Printed name and title


                                                                 Return

           This warrant was received on (dare)                         and the person was arrested on (dare)
 St (city and state)


 Date:
                                                                                          Arresting officer's signature



                                                                                               Printed name and title
Case 2:21-mj-00271-DUTY
       Case 1:21-cr-00085-CRC
                          Document
                               Document
                                   3-1 Filed
                                        22 01/19/21
                                             Filed 01/22/21
                                                       Page Page
                                                            1 of 11
                                                                  3 ofPage
                                                                       24 ID #:6




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                             Case No:


               v•                                    VIOLATIONS           ~ ~~ n            r~
                                                                               ~~           ~!
JOHN HERBERT STRAND,
SIMONE MELISSA GOLD                                  18 U.S.C. § 1752(a),
                                                    (Restricted Building or Grounds)
               Defendants.
                                                     40 U.S.C. § 5104(e)(2)
                                                    (Violent Entry or Disorderly Conduct)

               AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                           AND ARREST WARRANT

       I, LaNard Taylor, Special Agent with the Federal Bureau of Investigation ("FBI"),

being duly sworn, deposes and states under penalty of perjury that the following is true to the

best of my information, knowledge and belief.

                                  PURPOSE OF AFFIDAVIT

        1.     This Affidavit is submitted in support of a Criminal Complaint charging JOHN

HERBERT STRAND ("STRAND")and SIMONE MELISSA GOLD("GOLD")with violations

of 18 U.S.C. § 1752(a) and 40 U.S.C. § 5104(e)(2). I respectfully submit that this Affidavit

establishes probable cause to believe that STRAND and GOLD (1) did knowingly enter or

remain in any restricted building or grounds without lawful authority, or did knowingly, and with

intent to impede or disrupt the orderly conduct of Government business or official functions,

engage in disorderly or disruptive conduct, and (2) did willfully and knowingly engage in

disorderly or disruptive conduct, at any place in the Grounds or in any ofthe Capitol Buildings

with the intent to impede, disrupt, or disturb the orderly conduct of a session of Congress or

either House of Congress, or the orderly conduct in that building of any deliberations of either
Case 2:21-mj-00271-DUTY
       Case 1:21-cr-00085-CRC
                          Document
                               Document
                                   3-1 Filed
                                        22 01/19/21
                                             Filed 01/22/21
                                                       Page Page
                                                            2 of 11
                                                                  4 ofPage
                                                                       24 ID #:7




House of Congress. Specifically, on or about January 6, 2021, STRAND and GOLD traveled to

Washington, D.C., and knowingly and willfully joined a crowd of individuals who forcibly

entered the U.S. Capitol and impeded, disrupted, and disturbed the orderly conduct of business

by the United States House of Representatives and the United States Senate.

                                    AGENT BACKGROUND

       2.      I have been a Special Agent with the FBI since June 2016. I am presently

assigned to the Washington Field Office's International Corruption Squad, where I am

responsible for investigating Antitrust, Foreign Corrupt Practices Act, and Kleptocracy

violations. I was previously assigned to the FBI's Los Angeles Field Office, where I was

responsible for investigating public corruption, fraud against the government, violent crime,

narcotics offenses, and a host of other violations offederal law. Prior to my employment with the

FBI, I was a law enforcement officer in the State of Florida for four years, where I investigated

crimes relating to fraud, narcotics, violent crimes, and a variety of other criminal acts.

       3.      I am one of the agents assigned to an ongoing investigation of riots and civil

disorder that occurred on January 6, 2021 in and around the United States Capitol grounds by the

FBI, United States Capitol Police ("USCP"), Metropolitan Police Department("MPD")and

other law enforcement agencies. Since I became involved in this investigation on January 6,

2021, I have conducted interviews, reviewed public tips, reviewed publicly available photos and

video, and reviewed relevant documents, among other things.

       4.      The facts in this affidavit come from my review of the evidence, my personal

observations, my training and experience, and information obtained from other agents and

witnesses. Except as explicitly set forth below, I have not distinguished in this affidavit between

facts of which I have personal knowledge and facts of which I have hearsay knowledge. This
Case 2:21-mj-00271-DUTY
       Case 1:21-cr-00085-CRC
                          Document
                               Document
                                   3-1 Filed
                                        22 01/19/21
                                             Filed 01/22/21
                                                       Page Page
                                                            3 of 11
                                                                  5 ofPage
                                                                       24 ID #:8




affidavit is intended to show simply that there is sufficient probable cause for the requested arrest

warrant and does not set forth all of my knowledge about this matter.

                                        BACKGROUND

       5.      On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, located at First Street Southeast, Washington, District of Columbia.

During the joint session, elected members of the United States House of Representatives and

Senate met in the United States Capitol to certify the vote count of the Electoral College for the

2020 Presidential Election, which took place on November 3, 2020.

       6.      The U.S. Capitol is secured 24 hours a day by security barriers and USCP occupy

various posts throughout the grounds. Restrictions around the U.S. Capitol include permanent

and temporary security barriers and posts manned by USCP. USCP officers wore uniforms with

clearly marked police patches, insignia, badges, and other law enforcement equipment. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol. On

January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of the public.

       7.      The January 6, 2021 joint session began at approximately 1:00 p.m. Shortly

thereafter, by approximately 1:30 p.m., the House and Senate adjourned to separate chambers to

resolve a particular objection. Vice President Michael R. Pence was present and presiding, first

in the joint session, and then in the Senate chamber.

       8.      As the proceedings continued in both the House and the Senate, and with Vice

President Pence present and presiding over the Senate, a large crowd gathered outside the U.S.

Capitol. As noted above, temporary and permanent barricades were in place around the exterior

ofthe U.S. Capitol building and USCP were present, attempting to keep the crowd away from

the Capitol building and the proceedings underway inside. As the certification proceedings were

underway, the exterior doors and windows of the Capitol were locked or otherwise secured.
Case 2:21-mj-00271-DUTY
       Case 1:21-cr-00085-CRC
                          Document
                               Document
                                   3-1 Filed
                                        22 01/19/21
                                             Filed 01/22/21
                                                       Page Page
                                                            4 of 11
                                                                  6 ofPage
                                                                       24 ID #:9




               At approximately 2:00 p.m., certain individuals in the crowd forced their way

through, up, and over the barricades, and past officers of the USCP, and the crowd advanced to

the exterior facade of the building. The crowd was not lawfully authorized to enter or remain in

the building and, prior to entering the building, no members ofthe crowd submitted to security

screenings or weapons checks by the USCP or other authorized security officials.

        10.    A short time later, at approximately 2:20 p.m., members of the United States

House of Representatives and United States Senate, including the President of the Senate, Vice

President Pence, were instructed hand did—evacuate the chambers. As such, all proceedings

of the United States Congress, including the joint session, was effectively suspended until shortly

after 8:00 p.m. the same day. In light ofthe dangerous circumstances caused by the unlawful

entry to the U.S. Capitol, including the danger posed by individuals who had entered the U.S.

Capitol without any security screening or weapons check, Congressional proceedings could not

resume until after every unauthorized occupant had left the U.S. Capitol, and the building had

been confirmed secured. The proceedings resumed at approximately 8:00 pm after the building

had been secured. Vice President Pence remained in the United States Capitol from the time he

was evacuated from the Senate Chamber until the sessions resumed.

        1 1.   During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there.

                STATEMENT OF FACTS SUPPORTING PROBABLE CAUSE

        12.    Beginning on or about January 7, 2021, the investigative agencies began receiving

tips from the public related to the civil unrest and breach of the Capitol and several identified
Case 2:21-mj-00271-DUTY
        Case 1:21-cr-00085-CRC
                           Document
                                Document
                                    3-1 Filed
                                          22 01/19/21
                                              Filed 01/22/21
                                                        Page 5Page
                                                               of 117 of
                                                                      Page
                                                                         24 ID #:10




 STRAND and GOLD as being involved. Many of the tips included photographs of STRAND

 and GOLD inside of the Capitol on January 6,2021 as shown below.




        13.     In another tip, a witness wrote,"An old acquaintance was posting pictures of

 himself taking over the capitol yesterday. He was calling for a revolution on his social media

 accounts...[i]ndividual broke into the capital building and is paid to promote propaganda on his

 website."

        14.     Law enforcement agents retrieved a driver's license photograph of both

 STRAND,DOB 3/28/1983, and GOLD,DOB 11/06/1965, both residents of California, and

 confirmed each were consistent in appearance with the pictures above.

        15.     Also on January 7, 2021, Twitter account @TheJohnStrand, believed to be used

 by STRAND,posted a photograph in which STRAND was seen wearing a black jacket, pink

 scarf, and dark sunglasses, which appeared to be consistent with the photographs of STRAND

 and GOLD above. The photograph appeared to be taken on the steps ofthe Capitol. The
Case 2:21-mj-00271-DUTY
        Case 1:21-cr-00085-CRC
                           Document
                                Document
                                    3-1 Filed
                                          22 01/19/21
                                              Filed 01/22/21
                                                        Page 6Page
                                                               of 118 of
                                                                      Page
                                                                         24 ID #:11




 photograph, shown below, also included the caption "I am incredibly proud to be a patriot today,

 to stand up tall in defense of liberty &the Constitution, to support Trump & #MAGAforever,&

 to send the message: WE ARE NEVER CONCEDING A STOLEN ELECTION."




        16.     Several media outlets broadcasted coverage of the Capitol breach and recorded

 videos. In their coverage ofthe events, CNN posted a video to its website entitled "See stunning

 video of rioters inside Capitol"(https://www.cnn.com/videos/politics/2021/O1/06/protestors-

 breached-capitol-reax-Washington-dc-protest-congress-electoral-college-vpx.cnn). In the video,

 timestamped 2:27-2:29 p.m., a man and woman consistent in appearance with the above pictures

 of STRAND and GOLD can be seen walking with a companion through National Statuary Hall,

 which is located inside the Capitol.

        17.     On January 6, 2021, a member ofthe news media posted a video to Twitter

 entitled "Statuary Hall being slowly cleared out," at 2:58 p.m. In the video, a man bearing

 resemblance to STRAND can be seen with a recording device. The man was recording a woman,

 consistent in appearance with GOLD,giving a speech to a small gathering of people.

        18.     On January 7, 2021, at approximately 9:07 a.m, Twitter account @TheJohnStrand

 re-posted a video entitled "Trump Supporter Gets Shot And Murdered The US State Capitol!"
Case 2:21-mj-00271-DUTY
        Case 1:21-cr-00085-CRC
                           Document
                                Document
                                    3-1 Filed
                                          22 01/19/21
                                              Filed 01/22/21
                                                        Page 7Page
                                                               of 119 of
                                                                      Page
                                                                         24 ID #:12




 The video was posted with the caption "I was there. This is inexcusable." The tweet was tagged

 as posted "from Washington, DC" with "Twitter for iPhone."

        19.     A review of several tweets from account holder @TheJohnStrand include the term

"Twitter for iPhone." Based on my training and experience, I understand Twitter account holders

 who own or possess Apple iPhones can download the Twitter application from the "App Store."

 Once the application is loaded to the phone and the user broadcasts a tweet, often it is tagged

 with the term "Twitter for iPhone."

        20.     An open source search of social media depictions from January 6, 2021,

 uncovered several videos and photographs of persons consistent in appearance with STRAND

 and GOLD inside of the Capitol. Some of the photographs are below.
Case 2:21-mj-00271-DUTY
       Case 1:21-cr-00085-CRC
                          Document
                               Document
                                   3-1 Filed
                                        22 01/19/21
                                             Filed 01/22/21
                                                       Page Page
                                                            8 of 11
                                                                  10 Page
                                                                     of 24 ID #:13




        21.     Video posted to the Getty Images database online

(https://www.gettvima~es.com/detai1/video/mob-of-pro-trump-rioters-and-protesters-break-into-

 the-u-news-foota~e/1294938866) shows what appears to be STRAND and GOLD in a large

 crowd attempting to push past multiple officers blocking the entrance to the Capitol, which had

 visibly broken windows at the time. One ofthe officers, who had been pinned near the doors to

 the Capitol, appears to be pulled down by someone in the crowd and lands near where STRAND

 and GOLD were standing.




        22.     I conducted an initial review of some of the surveillance footage from

 surveillance cameras installed inside the Capitol on January 6, 2021. During my review, I saw

 what appears to be STRAND and GOLD (as depicted in the pictures above) enter the Capitol

 through the Rotunda door and walk throughout various parts of the building, consistent with their

 locations as captured in the other various videos described above .

        23.     On January 8, 2021, agents from the FBI interviewed witness 1 ("W1")who

 identified STRAND as the person on an FBI wanted poster from the Capitol breach. W 1 met

 STRAND approximately ten years ago and had a personal relationship with him. W] provided a

 phone number for STRAND, which was consistent with the phone number the investigative

 agencies believed STRAND uses.

        24.     On January 12, 2021, The Washington Post published an article titled: "`I do
Case 2:21-mj-00271-DUTY
       Case 1:21-cr-00085-CRC
                          Document
                               Document
                                   3-1 Filed
                                        22 01/19/21
                                             Filed 01/22/21
                                                       Page Page
                                                            9 of 11
                                                                  11 Page
                                                                     of 24 ID #:14




 regret being there': Simone Gold, noted hydroxychloroquine advocate, was inside the Capitol

 during the riot". The article features an additional photograph of what appears to be GOLD

 inside the Capitol giving a speech, as captured in the video described in paragraph 17 above. In

 the article, the writer quotes GOLD as stating the following in a phone interview: "I can

 certainly speak to the place that I was, and it most emphatically was not a riot," and "Where I

 was, was incredibly peaceful." According to the article, GOLD confirmed that she went inside

 the Capitol, saying she followed a crowd and assumed that it was legal to do so, further noting

 that she was inside for about 20 minutes and regretted being there. According to the article,

 GOLD added that she traveled to Washington D.C. to speak at a "Rally for Health Freedom" on

 the East side of the Capitol on Wednesday afternoon. According to the article, GOLD claimed

 to have attended the rally along with John Strand, who was there to "ensure her safety." The

 article included the photograph below, which was credited to John Strand.
Case 2:21-mj-00271-DUTY
        Case 1:21-cr-00085-CRC
                           Document
                                Document
                                    3-1 Filed
                                          22 01/19/21
                                              Filed 01/22/21
                                                        Page 10
                                                             Page
                                                                of 11
                                                                   12 of
                                                                      Page
                                                                         24 ID #:15




                                         CONCLUSION

        For the reasons set forth above, I submit there is probable cause to believe that STRAND

 and GOLD,violated:


     1. 18 U.S.C. § 1752(a), which makes it a crime to (1) knowingly enter or remain in any

        restricted building or grounds without lawful authority to do;(2)knowingly, and with

        intent to impede or disrupt the orderly conduct of Government business or official

        functions, engage in disorderly or disruptive conduct in, or within such proximity to, any

        restricted building or grounds when, or so that, such conduct, in fact, impedes or disrupts

        the orderly conduct of Government business or official functions; or(3) knowingly, and

        with the intent to impede or disrupt the orderly conduct of Government business or

        official functions, obstruct or impede ingress or egress to or from any restricted building

        or grounds. For purposes of Section 1752 of Title 18, a restricted building includes a

        posted, cordoned off, or otherwise restricted area of a building or grounds where the

        President or other person protected by the Secret Service is or will be temporarily

        visiting; or any building or grounds so restricted in conjunction with an event designated

        as a special event of national significance; and

    2. 40 U.S.C. § 5104(e)(2), which makes it a crime for an individual or group of individuals

        to willfully and knowingly(A)enter or remain on the floor of either House of Congress

        or in any cloakroom or lobby adjacent to that floor, in the Rayburn Room of the House of

        Representatives, or in the Marble Room of the Senate, unless authorized to do so

        pursuant to rules adopted, or an authorization given, by that House;(D)utter loud,

        threatening, or abusive language, or engage in disorderly or disruptive conduct, at any

        place in the Grounds or in any ofthe Capitol Buildings with the intent to impede, disrupt,
Case 2:21-mj-00271-DUTY
        Case 1:21-cr-00085-CRC
                           Document
                                Document
                                    3-1 Filed
                                          22 01/19/21
                                              Filed 01/22/21
                                                        Page 11
                                                             Page
                                                                of 11
                                                                   13 of
                                                                      Page
                                                                         24 ID #:16




        or disturb the orderly conduct of a session of Congress or either House of Congress, or

        the orderly conduct in that building of a hearing before, or any deliberations of, a

        committee of Congress or either House of Congress;(E) obstruct, or impede passage

        through or within, the Grounds or any of the Capitol Buildings; or(G)parade,

        demonstrate, or picket in any ofthe Capitol Buildings.




 As such, I respectfully request that the court issue an arrest warrant for STRAND and GOLD. The

 statements above are true and accurate to the best of my knowledge and belief.


                                                             Respectfully Submitted,


                                                                      ~       i


                                                             LaNard Taylor
                                                             Special Agent
                                                             Federal Bureau of Investigation




 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by

 telephone, this 13th day of January 2021.                                   G. Michael Harvey
                                                     ~'                      2021.01.13
                                                                             1 9:08:48 -05'00'
                                                      HON. G. MICHAEL HARVEY
                                                      U.S. MAGISTRATE JUDGE
          Case Case
               2:21-mj-00271-DUTY
                    1:21-cr-00085-CRC
                                    Document
                                       Document
                                             1 Filed
                                                22 Filed
                                                     01/19/21
                                                          01/22/21
                                                               Page Page
                                                                    1 of 114Page
                                                                             of 24ID #:2

                                                                                           1L~_U




                                                                                                     , ,. +
                                                                                    ~.~

                                          UNITED STATES DISTRICT COURT-- --
                                         CENTRALDISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA                                       I CASE NUMBER               ~ ~~ o


                                                 PLAINTIFFS) ~             1:21-mj-00051
                                  V.


SIMONE MELISSA GOLD                                                              DECLARATION RE
                                               DEFENDANT(s).                 OUT-OF-DISTRICT WARRANT



The above-named defendant was charged by: Criminal Complaint
In tale                                     District of Columbia                            on January 13,2021
at 7:07          ~ a.m. / ❑x p.m. The offense was allegedly committed on or about January 5, 2o2i
in violation of Title 1s                              U.S.C., Sections) 1752(a)
to wit: Restricted Building or Grounds


A warrant for defendant's arrest was issued by: G. Michael Harvey, U.S. Magistrate Jude

Bond of$                                    was pset /~ recommended.

Type of Bond:

Relevant documents) on hand (attach):



I declare under penalty of perjury that the foregoing is true and correct.

Executed on           1/18/21
                       Date


          ~o--
             ~                                                     LaNard Taylor
Signature of Agent                                                 Print Name of Agent


Federal Bureau of Investigation                                    Special Agent
Agency                                                             Title




CR-52(03/20)                               DECLARATION RE OUT-OF-DISTRICT WARRANT
              Case Case
                   2:21-mj-00271-DUTY
                        1:21-cr-00085-CRC
                                        Document
                                           Document
                                                 2 Filed
                                                    22 Filed
                                                         01/19/21
                                                              01/22/21
                                                                   Page Page
                                                                        1 of 115Page
                                                                                 of 24ID #:3

Submit this form bye-mail to:

CrimintakeCourtDocs-LA(~cacd.uscourts.gov For Los Angeles criminal duty.                                           ~ ~'`` ~~

CrimintakeCourtDocs-SACa~cacd.uscourts.gov For Santa Ana criminal duty.
CrimIntakeCourtDocs-RS@cacd.uscourts.gov For Riverside criminal duty.
                                                                                                 . rv. ~   3,'it   1 ff     6?"


                                               UNITED STATES DISTRICT COURT                                                          _
                                             CENTRAL DISTRICT OF CALIFORNIA                    ~_              --
                                                                                                                          .` ,~.
                                                                             NUMBER:                          _ _     ~              -
UNITED STATES OF AMERICA                                                                    21-MJ-0051 (out o district)
                                                           PLAINTIFF
                     V.

                                                                                 REPORT COMMENCING CRIMINAL
SIMONE MELISSA GOLD
                                                                                                 ACTION
USMS#                                                    DEFENDANT

TO: CLERK'S OFFICE, U.S. DISTRICT COURT
                                                                    ~ 16 ~~ 0 ~ 2 I
All areas must be completed. Any area not applicable or unknown should indicate "N/A".

 1• The defendant was arrested in this district on 1/18/21                       at 12:30    ❑ AM ❑X PM
     or
     The defendant was arrested in the                       District of                on                     at                  Q AM ❑ PM

2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
    any other preliminary proceeding:             ~ Yes         ❑x No

3. Defendant is in U.S. Marshals Service lock-up (in this court building):                  ~ Yes           ❑x No

4. Charges under which defendant has been booked:

     18 U.S.C. 4 1752(a); 40 U.S.C. g 5104(e)(2)

5. Offense charged is a:          ~ Felony           ❑Minor Offense            ❑Petty Offense               ❑x Other Misdemeanor

6. Interpreter Required:          ~x No       ❑Yes          Language:

7• Year of Birth: 1965

8. Defendant has retained counsel:                ❑x No
    ❑ Yes         Name:                                                          Phone Number:

9• Name of Pretrial Services Officer notified: Duty Pretrial Services Officer

10. Remarks (if any):

11. Name: Reema El-Amamy                                            (please print)

12. Office Phone Number:213-894-0552                                                 13. Agency: USAO

14. Signature: /s/ Reema M.El-Amamy                                                  15. Date: 1/19/21

CR-64 (09/20)                                     REPORT COMMENCING CRIMINAL ACTION
Firefox            Case 2:21-mj-00271-DUTY
                        Case 1:21-cr-00085-CRC
                                            Document
                                                Document
                                                     4 Filed
                                                         22   01/19/21
                                                               Filed
                                                          http://     01/22/21
                                                                            Page
                                                                 156.131.20.221    1
                                                                                   Page
                                                                                     of 5 16Page
                                                                                             of 24ID #:17
                                                                               /cacd/CrimIntakeCal.NSF/1222c8c990b 1f46...



                                                               UNITED STATES DISTRICT COURT
                                                              CENTRAL DISTRICT OF CALIFORNIA

         UNITED STATES OF AMERICA,                                                 ~ Western Division
                                                                        Plaintiff, ~
                                           vs.                                     ~ Case Number: 2:21-MJ-00271                  Out of District Affidavit
                                                                                   ~ Initial App. Date: 01/19/2021               Custody_
         Simone Melissa Gold                                                       i Initial App. Time: 1:00 PM




                                                                      Defendant. ~ Date Filed: Ol/19/2021
                                                                                 ~ Violation: 18:1752
                                                                                 ~ CourtSmart/ Reporter:              l u,~~PD

               PROCEEDINGS HELD BEFORE UNITED STATES                                                    CALENDAR/PROCEEDINGS SHEET
                  MAGISTRATE JUDGE: John E. McDermott                                                    LOCAL/OUT-OF-DISTRICT CASE



            PRESENT:                    Lorenzo, ShaRon                                                                                  None
                                                                          leee.~ ~~ Ama.~~,~1
                                           Deputy Clerk                             Assistant U.S. Atto ey                        Interpreter/Language
                    O    ITIAL    APPEARANCE       NOT    HELD   -CONTINUED
                      Defendant informed of charge d right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
                       D preliminary hearing OR ~emoval hearing /Rule 20.
                      Defendant states true name ~ is as charged O is
                    O Court ORDERS the caption ofthe Indictment/Information be changed to reflect defendant's different true name. Counsel are directed to
                      file all future documents reflecting the true name as stated on the record.
                      Defendant advised of consequences of false statement in financial affidavit. O Financial Affidavit ordered SEALED.
                   G Attorney: Robert Bernstein, Panel J~ Appointed D Prev. Appointed ~ Poss. Contribution (see separate order)
                       D Special appearance by:
                   O Government's request for detention is: D GRANTED D DENIED D WITHDRAWN C7 CONTINUED
                   D Defendant is ordered: D Permanently Detained O Temporarily Detained (see sepazate order).
                   1~BAIL FIXED AT $ IS. D(~D '—'                             (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
                   O Government moves to          SEAL Complaint/IndictmentlInformation/Entire Case: fJ GRANTED O DENIED
                   D Preliminary Hearing waived.
                   D Class B Misdemeanor [7 Defendant is advised of maximum penalties
                   O This case is assigned to Magistrate Judge                                                  .Counsel are directed to contact the clerk for the
                      setting of all further proceedings.
                   O PO/PSA WARRANT O Counsel are directed to contact the clerk for
                      District Judge                                                             for the setting of further proceedings.
                   CJ Preliminary Hearing set for                                    at 4:30 PM
                   D PIA set for:                                    at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
                   C7 Government's motion to dismiss case/defendant                                                only: O GRANTED O DENIED
                   O Defendant's motion to dismiss for lack of probable cause: D GRANTED D DENIED
                   ~l'Defendant executed Waiver of Rights.. Process received.
                      Court ORDERS defendant Held to Answer to                                    District of ~'0 ~UXrlb~ a
                          Bond to transfer, if bail is posted. Defendant to report on or before !~ 2Z~2021
                       C] Warrant ofremoval and final commitment to issue. Date issued: ---r--                           By CRD:
                       D Warrant ofremoval and final commitment are ordered stayed until
                   D Case continued to (Date)                                          (Time)                                   AM / PM
                      Type of Hearing:                                   Before Judge                                         /Duty Magistrate Judge.
                      Proceedings will be held in the D Duty Courtroom                                L7 Judge's Courtroom
                      Defendant committed to the custody ofthe U.S. Marshal D Summons: Defendant ordered to report to USM for processing.
                   O Abstract of Court Proceeding (CR-53)issued. Copy forwarded to USM.
                   Cl~tbstract of Order to Return Defendan~to Court on Next Court Day (M-20)issued. Original forwarded to USM.

                      Other: / 2/ 2~         'M                     I'D~/1   a        d~~hSCi Ca~SC:~,
                                    PSA [7 USPO                                  ~l FINANCIAL          ~1 READY                  s/
                                                                                                           Deputy Clerk Initials  ~~
                                                                                                                             :
                                                                                                                             ~

               M-5(10/13)                              CALENDAR/PROCEEDING SHEET -LOCAL/OUT-OF-DISTRICT CASE                                        Page 1 of 1




1 of 1                                                                                                                                              1/19/2021, 10:54 AM
             Case 2:21-mj-00271-DUTY
                  Case 1:21-cr-00085-CRC
                                      Document
                                          Document
                                               4 Filed
                                                   22 01/19/21
                                                       Filed 01/22/21
                                                                 Page 2
                                                                      Page
                                                                        of 5 17Page
                                                                                of 24ID #:18



                                                                                                                                         ICT OF CALIFORNIA
                   UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTR
                                                                                                                                     Case No. 21MJ0271
Case Namc United States of America v. SIIVIONE MELISSA GOLD
                                       Q Defendant ~ Material Witness

Violation of Tide and Section:l8 USC 1752{~)
                                        ]
                                        [ Summons                          []Out of District ~ l7NDER SEAL                        ❑Modified Date:

                  ~ /~y~Q.
          J~~}(~~~f
     j~"~~~
     '                               '`
                                    ~~             {µM~~y,.
                                                         ~      "~~...,~      p~Q ~y~y/ ..
                                                                                        ~-       '}p                        Lp~ !
                                                                                                                                                  ~'.;2~,`                      it
                                                                                                                                                                                     C

                                                                              js`vT "a~1tF~~~:  }r,{• ~4  ~R~~~          ~rK̀~~~a '~'~Id ..4.
                                                                                                                                         Ii.
                                                                                                                                              .       .. ... ....e . . .     .... 1.. i41       ~;.rY.
                                                                                                                                                                                             h ..
                                                                                                                                                                                            ...
                    w'~77        ~`~~F'.=~                                                   .n ..,r... ~   r~,~. . ....   ~ ..
..'
  :.  t7s+;ri                _    ~~ ai')l   J.i ..~"'                 . ~'u.
                                                              ... 4'~SRL
  :.

1,           erso            ecogiuzance , ignature             ny             (c).Q Affidavit ofSurety With Justification                         Release No.
                                                                                     (Form CR-s) Signed by:                                           X79
2.[]Unseaued Appearance Bond
                                                                                                                                                         Release to Pretr3ral OAiLY
                                                                                                                                                       ~ IWease to Probatloa ONLY
3- ~ ApPear2nce Bond
      $ 15.000.00 (dft)                                                                                                                                Q Porthwith Release
  (a~.❑Cash DepOslt(Amountor %)(Form CR-7~                                                   [~ With Full Deeding of Property:

   (b).Q Affidavit ofSurety Without
         Justification (Fo►m cR~) Signed by:                                                                                                                   All Conditions ofBond
                                                                                                                                                                (     t ClearingWarrants
                                                                                                                                                                Con ttion) Must be Met
                                                                                                                                                                and Posted by:



                                                                                                                                                               Third-Party Custody
                                                                                                                                                               Affidavit (Form CR-3I}
                                                                              4.Q Collateral Bond in the Amount of (Cush
                                                                                  or Negotiable Securities):
                                                                                      $                                                                  Q■ Bail Fixed by Court:
                                                                                                                                                                    ~ / 510
                                                                              5.~ Corporate Surety Bond in the Amount o~                                 ~M
                                                                                   $                                                                             (Judge /Clerk's Initials)


                                                                            PRECONDITIONS TO RELEASE
 [] The government has requested a                        b is hearing under 18 U.S.C. § 3142(8)(4).

        The Court has orderer a Nebbia hearing under 4 3142 (~(4).
                                                                                                   at                 ❑ a,~ ❑ P m
  ~ The Nebbia hearing is set for

                                                                     ADDITIONAL CONDITIONS OP RELEASE
                                                                      g conditions of release aze imposed upon you:
In addition to the GENERAL CONDITIONS ofRELEAS& the followin
                                                                         by PSA; ~ Probation ([JSPO} supervision as directed by USPO.
    Submit to: [■ Pretrial Services Agenry (PSA) supervision as directed
                                                                                     as          isingAgexry.'~
                (The agency indicated above, PSA or USPO, will be referred to below "Superv
                                                                        later than January 19, 2021 ~                 , sign a Declaration
Q Surrender all passports and travel documents to Supervising Agency no
                                                                            for a passport or other travel document during the pendenry
  re Passport and Other Travel Docwnents (Form CR-3~, and do not apply
       of this case.
                                                                                                                                unless prior permission is granted by Supervising
~■ Travel is restricted to C/CA and Washington, D.C.
                                                                               for international travel.
   Agenry to travel.to a specific outer location. Court permission is required
                                                                           prior permission from Supervising Agency.
~■ Reside as approved by Supervising Agenry and do not relocate without
                                                                                          Employment to be approved by Supervising Agenry.
Q Maintain or actively seek employment and provide proof to Supervising Agency. ~■
[] Maintain or begin an educational program and provide proof to Supervising Agenry.
                                                                           Defendant's Initials: ~ {!                                                                      Date:
         Case 2:21-mj-00271-DUTY
              Case 1:21-cr-00085-CRC
                                  Document
                                      Document
                                           4 Filed
                                               22 01/19/21
                                                   Filed 01/22/21
                                                             Page 3
                                                                  Page
                                                                    of 5 18Page
                                                                            of 24ID #:19

                                                                                                Case No. 21MJ0271
Case Names United States of America v. SIMONE MELISSA GOLD
                                       0Defendant [~ Material Witness
                                                                                with aay person who is a Down victim or
   Avoid alI contact, directly or induectly(including by any electronic means),
                                                                             limited to
   witness in the subject investigation or prosecution,[]including but not
                                                          Q except
                                                                                 with any lmown codefendants except in the presence
■ Avoid all contact, directly or indirectly (including by any electronic means),
Q
                                                                               codefendants without your counsel present:
   ofcounsel Notwithstandingthis provision, you may contact the following
    John Sand
                                                                            dangerous weapons. [■ In order to determine compliance,
i Do not possess say firearms,ammunition,destt~cave devices, or other
Q
                                                                                            in conjunction with the U.S. Marshal.
   you agree to submit to a search of your person and/or property by Supervising Agency
                                                                               identificarion-related material other than in your
  Do not use or possess any identification, mail matter, access device, or any
                                                                                      In order to determine compliance, you agree
   own legal or true same without prior permission from Supervising Agency, []
                                                                                     con}unction with the U.S. Marshal.
    w submit to a search of your person and/or property by Supervising Agency in
    Do not engage in telemarketing.
                                                                                               or more without notifyisig and abtainin~
    Do not sell, transfer, or give away auy asset valued at $
     permission from the Court, except
    Do not engage in tax preparation for others.
    Do not use alcohol
                                                                                by Supervising Agency and abide by all the rules and
    Participate in the electronic remote alcohol monitoring program as directed
                                                                                    t based upon your ability to pay as determined by
    requirements of the program. Xou must pay all or part of the costs for treatmen
     Supervising Agency.
                                                                   a. . . Q■ ,In order to determine compliance, you agree to
Q Do not use or possess illegal dings or state-authorized marijuan
i
                                                                                             ion with the U.S. Marshal.
   submit to a seazch of your person andlor property by Supervising Agenry in conjunct
                                                                                            by federal law or street, synthetic, or
[] Do not use for purposes of intoxication any controlled substance analogue as defined
                                                                                         ng more than minimally, except as
   designer psychoactive substance capable of impairing mental or physical functioni
     prescribed by a medical dolor.
                                                                                                   t treatrnent approved by Supervising Agency.
     Submit to: Q■ drug and/or 0■ alcohol testing. If directed to da so, participate in outpatien
                                                                                               to pay as determined by Supervising Agency,
      You must pay all or part of the costs for testing and treatrnent based upon your abslSty
                                                                                              ing Agency. You must pay all or part of the costs
    Participate in residential ~ drug and/or [] alcohol treatment as directed by Supervis
                                                                                          ~Release to PSA only []Release to USPO only
     of ~eatment based upon your ability to pay as determined by Supervising Agenry.
                                                                                                       g andlor treatinent approved by
    Submit to a mental health evaluation. Tf directed to do so, participate in mental health counselin
                                                                                           pay as determined by Supervising Agency.
     Supervising Agency. You must pay all or part of the costs based upon your ability to
                                                                                                   program, under the direction of Supervising
  ■ Participate in the Location Monitoring Program and abide by all of the requirements of the
  ~
                                                                                                                            of the program based
     Agenry, which       will or ~'llnot include a location monitoring bracelet You must pay all or part of the costs
                                                                                                         le for any lost or damaged equipment
     upon your ability to pay as determined by Supervising Agency. You must be financially responsib
      0■ Location monitoring only - no residential restricrions;
                             -or-

          You are restricted to your residence every day:
                   from                   ❑ a.m. ❑ p.m.to                     ❑ a.m. ❑ p.m.
                   as duected by Supervising Agenry;
                             -or-
                                                                                 Defendant's Initials: .\ In           Date:
        Case 2:21-mj-00271-DUTY
             Case 1:21-cr-00085-CRC
                                 Document
                                     Document
                                          4 Filed
                                              22 01/19/21
                                                  Filed 01/22/21
                                                            Page 4
                                                                 Page
                                                                   of 5 19Page
                                                                           of 24ID #:20

                                                     SA GOLD                                      Case No. 21 MJ0271
Case Name: United States of America v. SIMONE MELYS
                                     [  ■] Defendant ~ Material Wi~ess

                                                                              needs or treatment, attorney vis9ts, court appearances, and
       You aze restricted to your residence at alI times except for medical
                                                                                  all of which must be preapproved by Supervising Agency;

      Release to PSA only [j Release to USPO only
     You are placed in the third-party custody (Form CR-31) of
                                                                  ns and       provide proof to Supervising Agency within          days
     Clear outstanding [] wazraats or [] DMV and traffic violatio
      of release from custody.
                                                                         any other location, any device that offers intemet access except
     Do not possess or have access to, in the home, the workplace, or
                                                                          compliance, you agree to submit to a search of your person
     as approved by Supervising Agenry. ~ In order to determine
                                                                               Marshal.
      andlor property by Supervising Agency in conjunction with the U.S.
                                                                                                                                   than
                                                                    ic, or any other communication with any person who is less
     Do not associate or have verbal, written, telephonic, electron
                                                                             the minor.
      the age of 18 except in the presence of a parent or legal guardian of
                                                                           playground, arcade, or other place primarily used by children
     Do not loiter or be found within l00 feet of any schoolyazd, paxk,
       under the age of 18.
                                                                           participate directly or indirectly in the operation of any daycare
      Do not be employed by, affiliated with, own, control, or otherwise
                                                                                 control of children under the age of I8.
      facility, school, or other organization dealing with the care, custody, or
                                                                          order to determine compliance, you agree to submit to a search
      Do not view or possess child pornography or ch31d erotica. Q In
                                                                       e and software, by Supervising Agenry in conjunction with the U.S.
       of your person and/or property, including computer hardwaz
       Marshal.
  [■f Other conditions:
   Voice ID monitoring.




                                             GENERAL CONDITIONS OF RELEASE
                                                                                                                                        as
                                                                   and orders relating to my appearance in the above entitled matter
Iwill appeaz in person in accordance with any and all directions                                        ate Judge thereof, or in any other
                                                                       that Court or before any Magistr
maybe given or itssued by the Court or any judicial officer thereof in
                                     Imay  be remove   d ox to which the case maybe transferred.
United States District Court to which
                                                                     myself to serve any sentence imposed and will obey any order or
I will abide by any judgment entered in this matter by surrendering
direction in connection with such judgment as the Court may prescribe.
                                                                                                                                    ,
                                                                  information, including my residence address and telephone number
Iwill immediately inform my counsel of any change in my contact
so thatImay be reached at all tunes.

 Iwill not commit a federal, state, or coral crime during the period of release.
                                                                             t the uiminal investigation in this case. Additionally,Iwill not
 Iwill not intimidate any witness, juror, or officer of the court or obstruc
                                                                          or informant in this case. I understand tha# ifIdo so,Iraay be
 tamper with, harass, or retaliate against any alleged witness, vicWn,
 subject to further prosecution under the applicable statutes.

 Iwill cooperate in the collection of a DNA sample under 42 U.S.C. § 14135x.
                                                                                   Defendant's Initials: ~_ Date:                      Z
                                                                                                 BOND PORM                            AGE 3 OF 4
CR-1 (05!19)                             CENTRAL DISTRICT OF CAI.TFORNISA RELEASE ORDER AND
         Case 2:21-mj-00271-DUTY
              Case 1:21-cr-00085-CRC
                                  Document
                                      Document
                                           4 Filed
                                               22 01/19/21
                                                   Filed 01/22/21
                                                             Page 5
                                                                  Page
                                                                    of 5 20Page
                                                                            of 24ID #:21

                                                                                               Case No. 21MJ0271
 Case Name: United States of America v. SIMONE MEY,ISSA GOLD
                                         Q Defendant ~ Material Witness


                                                                                                              SS
                                ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNE
                                                                                                                               to
                                                                 ofthe United States Code,I have read or have had interpreted me
 As a condition of my release on this bond,pursuant to Tide 18                                                 and agree to comply with
                                                                tions, and the additional conditions ofrelease
 and understand the general conditions of release, the precondi
                                                                          ns of Local Crimuial Rute 46-6.
 all conditions of release imposed on me and to be bound by the provisio
                                                                     bond (including any proceeding on appeal or review)which will
 Furthermore,it is agreed and understood that this is a continuvng
 continue in full force and effect unfit such time as duly exonerated.
                                                                     conditions ofrelease ofthis bond may result in a revocation of
 I understand that violation of any ofthe general and/or additional
                                                                       al offense which could result in a term ofimprisonment andlor
 release,an order ofd~etenrion,aad a new prosecution for an addirion
 fine.
                                                                           andlor additional conditions of release ofthis bond,this bond
 I further understand that ifI fail to obey and perform any ofthe genera
                                                                      is    set aside,judgment maybe sa~ninarily entered in this
  may be forfeited to the United States of America.Ifsaid forfeiitare not
                                                                     bond  amount   ,together with interest and vests. Execution ofthe
 Court against me and each surety,loiatly and severally,#or the
                                                                              Rules'of Criminal Procedure and outer laws ofthe
 judgment may be issued or payment aecared as provided by the Federal
                                                                             al grevionsly posted in connection with this bond may be
  United States,and any cash or real or personal property or the collater
 forfeited.




                                          igna re ofDefendant/Material Witness                       Telephone Number
  Date


              J
  City and State(D      OTINCLUDE ZIP CODE)


                                                                                                              language this entire form
[]Check if 9n#erpreter is used:I have interpreted into tine
  and have been told by the defendant that he or she understands all of it.


                                                                                                 Date
   Interpreter's Signature



    Approved                       ~, y~Cr~~„1`yllt,t)
                                                                                                 IJate      ~~
                             United States DJstricr Judge /Magistrate Judge


    Ifcash deposited: Receipt #                                for $


                                                                             Crimina   l Rule 46.}
   (This bond may require surety agreements and affidavits pursuant to Local




                                                                               Defendant's Initials:~Date:
                                                                                                                               PAGE4 OF A
CR-1(OS!19)                               CENTRAL DIST1tiCT QF CALIFORTIlA RP.I,EASS ORDER AbID BONA FORM
   Case 2:21-mj-00271-DUTY
         Case 1:21-cr-00085-CRC
                             Document
                                 Document
                                      13 Filed
                                          22 Filed
                                               01/19/21
                                                    01/22/21
                                                         Page Page
                                                              1 of 121Page
                                                                       of 24D ID #:32
                                                                                                                  •     FILE
                                                                                                                                CT COUR'C .
                                                                                                             CLERK, U.S. DISTRI


                                                                                                                   ~! g~ ~7I
                                                     I~C~'COURT
                                 UNTIED StTATES D~TR
                                                   OF CA~I1rQR1YfA
                                CEI+iTRAI.DI~T~IC~'                                                         CENTRAL DISTRICT
                                                                                                                                 OF
                                                  e~saKtn~:
             ST AT ES OF ~R iC ~i ,
IJNl'.E~17
                                v.                                               21 r ~`~"_ ~(JD~`
                                                                                     '~VAIV'LR OF R~GrA'rS
                                                                                                       P CASE$}
     j~ r~oal~
     ~                         ~ a IC?l                                            (OUT L1F Dib"I`RI4'
                                                         ~:t.+~:~
                                                                                                         6 e~,
                                                                       Dis tri  ct  of ~d ~-~Nc X0
                                             g in tl~e                                                      tl~s~trict aad
         I undarstaad tit chargeI?
                                  s are
                                                     .. l~ 1   [s
                                                             ~,l  an d th at ~€ lt ~v e bin acr~sbed isthis
                        ~ US ~             ~f~ t7~C                -          .
alloging vioi~tion of1trn~.aasea~i            ia~.~rs~+r      ~
                                                                      me   of ~t ~e  charge(s~ snd my rigtrts
                                                                                                              t4:
                                                     o toe ~
                                                           s
                           ates M~g~st~te Judge,wh                                   m Weaned in #h~.charges;
fialccn before e United Sir tuy he~3ag to d~rm~ns wh~har Ism the p~sc
         il) bave an iden
        (2) ~rriva~ ofprocess;

 -Check one onty~
                                                                                                CA9Es:
                        iG   PR 4$  rA A'  TI   ON a  R  S'  I~P~V~SED ~tELEA3E~                                                       ecn to
                                                                                                            ~d or ~n informstio~i ~l e,tote
          EXCI~IIDIP                                                      iic lme nt I~a s b   ~                                      ,m
 O                                        Y heari~8(unir~s an iuc w believe an o                           has bean co~amitted by
         (3) havc s preIiminer               th er e is pr ob ab le ca  ys c
                  dc~te~m.~ne whaler                                                       nseartion; and
                     ~r  mg  to  be  he ld   m  hi  s dis trict o~ th e district ofpac r Ituia 20,Fed.R.Crim.P„ is order 1~ plead
                  ~e                                                        district unde
                                             tie prooe~dings to this
         ( 4) ~re~queat ~raaa~er of
                  S+~ilt3''-
                                              RVY3ED R~`t~A~iaa             CA14ES:                                        s district,and T am
           PROBATIt>N OR SUPE                                                     ar ge  d al legedly oconrred in thide                      hex
  C3
                   I~a vo a  Pa ~e l~ in sr ~' hea ~'in8(if  tin e vio tat    ch
                                                                                        32 .1 (b J.  Fe cl ,R Cr im.P.,to termine ~vuhc~  ea sa .
          (3}                                          t3~x charge)~mder Ru the tens ofate► pmbation/s~upervisci~ rel
                                                                                   le
                   held In custody safely on         to believe Y have vi     ot at e~
                   there is probable ewauao
                                                        'j MY RIGHT(3) Tom:
            Y ~         Y'WiaiIVE (GIVE t3P
                                                   mg                                                                            ~,
               f have sn i~errtity he~ti
            t~3' arrival ofprooass                  ~r in $
                                                                                                                  .
                                                                                                                righ tto a p~eti~i~ry haar
                                                                                                                                               i~g
                    live     a Pra lim ina  t'Y  he                                       d tb~ at I ha  ve no
             ❑                                        g,end I have bc      ~a in fa ~r se                               ~tthe pi         g
             D       have an ide~dity herrin butI ragt~tthat a Prel~miaary tag be hei~i
                                             ta     g  ,
            [~. have an ideality                                                          ~,    _  ~     ~~/L.~l's
                                                                                                                                             .
                .    distrk   t'                                                ~




           :,,~i                2~►zr
                                                                                                                                    ia~sg~uage.
                                                                                                       ~
                                                                        s ~
                                i~►       er to the drfen~asrt 9n tip
       Ihave iaaasiated this Wa

       babe:
                                                                                        c~rc~ .
                  ~~ ~                            ws~va~ a~ ~atc~rs~aar o~
        s~s4
012312425                                    671869ÿÿ622Filed
                    Case 1:21-cr-00085-CRC Document          ÿ601/22/21
                                                                     ÿ Page 22 of 24
                                 ()*+, -*./+01ÿ 3045404*1ÿ 6*5. 7890:1ÿ;*< =/>ÿ?)0
                                                                                                            @ABCDE
                         FGHIJKÿMINIJMÿKHMIOHPIÿPQFOIÿ
            PJGIONRÿKHMIOHPIÿQSÿPNRHSQOGHNÿTUVWXVYZÿK[\[W[]Zÿ^ÿR]WÿNZ_VV̀Waÿ
                POHbHGNRÿKQPcJIÿSQOÿPNMJÿdeÿfefg^hi^jjfkg^KFIl^g
 @mnoÿqrqsotÿuCvÿwxÿyBAEÿÿ                                                 Emqoÿzrso{tÿ|}~}~|}ÿÿ
                                                                           Emqoÿormqo{tÿ|}~}~|}
 vnnro{ÿqtÿEqÿmrnqmqoÿ{o
 KVVZZXÿTga
 M[h]ZVÿbV`[WWÿ]`ÿ                                         o£onoqo{ÿ¤O]¥VYXÿbÿ¦VYZWXV[Zÿ
 Dyÿ}|ÿÿ                                                            Am§ÿB¨¨r©onÿ¨ÿ¤oqÿÿªonqorÿ
 ÿ¡¢¢                                                       ÿ«rsn¬roÿªsowm{­ÿCrqoÿ||ÿ
                                                                            ªowosÿ®rssn­ÿ@vÿ|}ÿ
                                                                            }|¯°°}¯±|ÿ
                                                                            zm²tÿ}|¯°°}¯±ÿ
                                                                            Dmrstÿ¤oq³©msr̈rmsm§xÿÿ
                                                                            ´ÿµ¶ÿÿ
                                                                            µ¶ÿµÿ·ÿµ¸ÿ
                                                                            ¹º»¼½¾¿»À½ÿ̧ÁÿÂÂÀ»½¿Ã¹½¿ÿ
 ÄVZ[Z_ÿP]ÅZXW                                                             K[WÆ]W[X[]Z
 Ço
 È[_ÉVWXÿQVZWVÿRV\Vÿ̀TQÆVZ[Z_a
 Ço
 IVYh[ZXVÿP]ÅZXW                                                          K[WÆ]W[X[]Z
 Ço
 È[_ÉVWXÿQVZWVÿRV\Vÿ̀TIVYh[ZXVa
 Ço
 P]hÆ`[ZXW                                                                 K[WÆ]W[X[]Z
 Ço

 Ä`[ZX[
 FMN                                                          o£onoqo{ÿ¤FMÿNXX]YZVÊËWÿQ[ÌVÿ
                                                                            vuCvÿÿB¨¨r©oÿ¨ÿuCÿvqqoÿ
1111!""#$32"%2$$2#2"&'5'45                                                       510
012312425                                    671869ÿÿ622Filed
                    Case 1:21-cr-00085-CRC Document          ÿ601/22/21
                                                                     ÿ Page 23 of 24
                                                                  ()*+*,-.ÿ0*1*2*3,ÿ4ÿ56ÿ(37)89372:ÿ
                                                                  ;<=ÿ>3)89ÿ6?)*,@ÿ68)::8ÿ<=89ÿA.33)ÿ
                                                                  B32ÿC,@:.:2Dÿ(CÿEFF<=4GHFFÿ
                                                                  =<;4IEG4=G;Gÿ
                                                                  J+-*.Kÿ56C(C(L()*+*,-.M72N3OL@31ÿ
                                                                  PQRSÿRUUVWXQYÿ
                                                                  RUUVWXQYÿUVÿZQÿXVU[\QSÿ
                                                                  S]^_`abc_daeÿR^^_^cbacÿfgÿRccdha]i
  jklmÿopqmr s jtuvmlÿwmxl
  F<y<Ey=F=< <ÿCAAz0C{z|ÿ}JKÿ~5|4~A40z6|}z(|ÿC}}C>|ÿ}7.:ÿ;ÿ*.:Nÿ-2ÿ83ÿN::,N-,8
                6*+3,:ÿ :.*22-ÿ3.NDÿ3)*@*,-8*,@ÿ*,ÿ89:ÿ0*28)*8ÿ3ÿ(3.7+*-Lÿ0::,N-,8ÿ9-)@:Nÿ*,
                1*3.-8*3,ÿ3Kÿ<IK<H=-Lÿ6*@,:Nÿÿ-@:,8ÿB->-)Nÿ|-.3)DÿA:N:)-.ÿ7):-7ÿ3ÿz,1:28*@-8*3,
                6?:*-.ÿC@:,8Lÿ*.:Nÿÿ?.-*,8*ÿ56CLÿ+-8ÿJ,8:):NKÿF<y==y=F=<
  F<y<Ey=F=< =ÿ}J~}|ÿ(~ J>(z>ÿ(}z z>CBÿC(|z~>ÿ-2ÿ83ÿ0::,N-,8ÿ6*+3,:ÿ :.*22-ÿ3.N
                N::,N-,82ÿ:-)ÿ3ÿ*)89Kÿ<EÿN-8:ÿ3ÿ-)):28Kÿ<y<Iy=F=<ÿ+-8ÿJ,8:):NKÿF<y==y=F=<
  F<y<Ey=F=< ;ÿ0::,N-,8ÿ6*+3,:ÿ :.*22-ÿ3.Nÿ-)):28:Nÿ3,ÿ-))-,8ÿ*227:Nÿÿ89:ÿ560(ÿ0*28)*8ÿ3
                (3.7+*-ÿ-8ÿ-29*,@83,Dÿ0(LÿC88-9+:,82Kÿÿ<ÿ(9-)@*,@ÿ037+:,82+-8ÿJ,8:):NK
                F<y==y=F=<
  F<y<Ey=F=< Gÿ z>5|J6ÿ~AÿC}}J6|ÿ~>ÿ~5|ÿ~Aÿ0z6|}z(|ÿC}}C>|ÿ9:.Nÿ:3):ÿ -@*28)-8:
                7N@:ÿ39,ÿJLÿ 0:)+388ÿ-2ÿ83ÿ0::,N-,8ÿ6*+3,:ÿ :.*22-ÿ3.Nÿ0::,N-,8ÿ-))-*@,:Nÿ-,N
                28-8:2ÿ8)7:ÿ,-+:ÿ*2ÿ-2ÿ9-)@:NLÿC883),:Kÿ}3:)8ÿ ÿ:),28:*,ÿ3)ÿ6*+3,:ÿ :.*22-ÿ3.ND
                C??3*,8:NDÿ?):2:,8Lÿ(37)8ÿ3)N:)2ÿ-*.ÿ2:8ÿ-2Kÿ6*+3,:ÿ :.*22-ÿ3.Nÿ<ÿ<DFFFDÿ2::ÿ3,N
                3)ÿ3,N*8*3,2Lÿ0::,N-,8ÿ):+-,N:Nÿ83ÿ89:ÿ7283Nÿ3)ÿ7)):,8.ÿ*,ÿ89:ÿ7283Nÿ3ÿ89:ÿ56
                   -)29-.Lÿ(37)8ÿ3)N:)2ÿN::,N-,8ÿ9:.Nÿ83ÿ-,2:)ÿ83ÿ0*28)*8ÿ3ÿ(3.7+*-Lÿ3,Nÿ83ÿ|)-,2:)L
                0::,N-,8ÿ3)N:):Nÿ83ÿ):?3)8ÿ3,ÿ<y==y=<Lÿ}:.:-2:ÿ~)N:)ÿ,3LÿGFHEL<y=<y=<ÿ<KFFÿ?+L
                z,3)+-8*3,ÿ?)31*N:Nÿ83ÿN::,2:ÿ37,2:.Lÿ(37)8ÿ}:?3)8:)KÿLÿ(7,:3Lÿ+-8ÿJ,8:):NK
                F<y==y=F=<
  F<y<Ey=F=< ÿ0J(BC}C|z~>ÿ}JKÿC66~}|ÿ*.:Nÿÿ0::,N-,8ÿ6*+3,:ÿ :.*22-ÿ3.NDÿN:.-)*,@ÿ89-8
                zÿ-+ÿ7,-.:ÿ83ÿ.3-8:ÿ+ÿ?-22?3)82ÿ3)ÿ389:)ÿ8)-1:.ÿN37+:,82Lÿzÿzÿ.3-8:ÿ-,ÿ?-22?3)8ÿ3)
                389:)ÿ8)-1:.ÿN37+:,8ÿ*227:Nÿ83ÿ+:Dÿzÿ*..ÿ*++:N*-8:.ÿ27)):,N:)ÿ*8ÿ83ÿ89:ÿ5L6Lÿ):8)*-.
                6:)1*:2ÿC@:,Lÿzÿ*..ÿ,38ÿ-??.ÿ3)ÿ-ÿ?-22?3)8ÿ3)ÿ389:)ÿ8)-1:.ÿN37+:,8ÿN7)*,@ÿ89:
                ?:,N:,ÿ3ÿ89*2ÿ-2:Lÿ+-8ÿJ,8:):NKÿF<y==y=F=<
  F<y<Ey=F=< ÿAz>C>(zCBÿCAAz0C{z|ÿ*.:Nÿ-2ÿ83ÿ0::,N-,8ÿ6*+3,:ÿ :.*22-ÿ3.NLÿ>38ÿ3)ÿ7.*
                {*:ÿ?7)27-,8ÿ83ÿ89:ÿJ431:),+:,8ÿC8ÿ3ÿ=FF=ÿ+-8ÿJ,8:):NKÿF<y==y=F=<
  F<y<Ey=F=< HÿC0{z6J J>|ÿ~Aÿ6|C|5|~}ÿÿ(~>6|z|5|z~>CBÿ}z|6ÿ*.:Nÿÿ0::,N-,8
                6*+3,:ÿ :.*22-ÿ3.NLÿ+-8ÿJ,8:):NKÿF<y==y=F=<
  F<y<Ey=F=< Iÿ(~>6J>|ÿ83ÿ{*N:3ÿ(3,:):,:y|:.:?93,*ÿ(3,:):,:ÿ*.:Nÿÿ0::,N-,8ÿ6*+3,:
                   :.*22-ÿ3.NLÿ+-8ÿJ,8:):NKÿF<y==y=F=<
  F<y<Ey=F=< Eÿ}J0C(|J0ÿCAAz0C{z|ÿ~Aÿ65}J|zJ6ÿ>3ÿ728**-8*3,ÿ4ÿ7)27-,8ÿ83ÿB3-.ÿ()*+*,-.
                }7.:ÿG4L=LIÿ*,ÿ89:ÿ-+37,8ÿ3ÿ<DFFFÿÿ27):8Kÿ6*+3,:ÿ3.Nÿ3)ÿz,*8*-.ÿC??:-)-,:ÿ4
                C)):28ÿ3,ÿ~78ÿ3ÿ0*28)*8ÿ-))-,8ÿ4ÿ}7.:ÿ;ÿ-ÿ}7.:ÿGFDÿGÿLÿA*.:Nÿÿ0::,N-,8
                6*+3,:ÿ :.*22-ÿ3.Nÿ+-8ÿJ,8:):NKÿF<y==y=F=<
  F<y<Ey=F=< <Fÿ6JCBJ0ÿ5>}J0C(|J0ÿC*N-1*8ÿ3ÿ67):8ÿ>3ÿ728**-8*3,ÿ*.:Nÿÿ0::,N-,8
                6*+3,:ÿ :.*22-ÿ3.Nÿ):KÿC*N-1*8ÿ3ÿ67):8ÿ>3ÿ728**-8*3,(}4GDÿEÿ+-8ÿJ,8:):NK
                F<y==y=F=<
  F<y<Ey=F=< <<ÿ z>5|J6ÿ~Aÿz>ÿ(C J}6ÿ C>0C|~}ÿ}5BJÿÿ~}0J}ÿÿ -@*28)-8:ÿ7N@:
1111!""#$32"%2$$2#2"&'5'45                                                210
012312425                                    671869ÿÿ622Filed
                    Case 1:21-cr-00085-CRC Document          ÿ601/22/21
                                                                     ÿ Page 24 of 24
                ()*+ÿ-.ÿ/01234)556ÿ78ÿ5)ÿ1292+:7+5ÿ;<4)+2ÿ/2=<887ÿ>)=:.ÿ?)@35ÿA2B)35236ÿC.ÿ?@+2).
                D475EÿD-+5232:6ÿFGHIIHIFIGE
  FGHGJHIFIG GIÿKA1-AÿLKAÿ?KMNAOPQNOKMÿNKRSA1ÿSNNKAM-T;ÿL--;ÿUVÿ/7W<853752ÿ(@:W2
                ()*+ÿ-.ÿ/01234)55ÿ78ÿ5)ÿ;<4)+2ÿ/2=<887ÿ>)=:.ÿL@+:8ÿ<+ÿ5*2ÿ74)@+5ÿ)9ÿXIYFZÿ8*7==ÿU2
                B7<:ÿUVÿ5*2ÿ:292+:7+5ÿ5)ÿ5*2ÿ?=23[8ÿK99<02ÿ78ÿ9)==)\86ÿ/)+5*=VÿB7V42+58ÿ)9ÿXIYF
                U2W<++<+WÿIHGJHIG.ÿD475EÿD-+5232:6ÿFGHIIHIFIGE
  FGHGJHIFIG G]ÿRSO^-AÿKLÿAO>_N;ÿ7BB3)`2:ÿUVÿ/7W<853752ÿ(@:W2ÿ()*+ÿ-.ÿ/01234)55ÿ78ÿ5)ÿ1292+:7+5
                ;<4)+2ÿ/2=<887ÿ>)=:.ÿD475EÿD-+5232:6ÿFGHIIHIFIGE
  FGHIIHIFIG ÿM)5<02ÿ5)ÿ1<853<05ÿ)9ÿ?)=@4U<7ÿ)9ÿ7ÿA@=2ÿYÿ)3ÿA@=2ÿ]IÿO+<5<7=ÿSBB2737+02ÿ78ÿ5)ÿ1292+:7+5
                ;<4)+2ÿ/2=<887ÿ>)=:.ÿT)@3ÿ0782ÿ+@4U23ÿ<86ÿG6IG4aYG.ÿN*2ÿ0=23[ÿ\<==ÿ537+84<5ÿ7+V
                32853<052:ÿ:)0@42+58ÿ̀<7ÿ247<=.ÿQ8<+WÿV)@3ÿCS?-Aÿ700)@+5ZÿV)@ÿ47Vÿ3253<2`2ÿ5*2ÿ:)0[25
                8*225ÿ7+:ÿ7+Vÿ52b5c)+=Vÿ2+53<28ÿ̀<7ÿ5*2ÿ0782ÿ+@4U23ÿ=<+[.ÿN*2ÿ9)==)\<+Wÿ:)0@42+5ÿ=<+[D8Eÿ<8
                7=8)ÿB3)`<:2:6ÿdÿO+<5<7=ÿSBB2737+02ÿcÿS33285ÿ)+ÿK@5ÿ)9ÿ1<853<05ÿR7337+5ÿcÿA@=2ÿYD0ED]EÿD9[7
                A@=2ÿdFE.ÿO9ÿV)@ÿ32e@<32ÿ0235<9<2:ÿ0)B<28ÿ)9ÿ7+Vÿ:)0@42+58ZÿB=2782ÿ82+:ÿ7ÿ32e@285ÿ5)ÿ247<=
                7::3288ÿ?3<4O+57[2?)@351)08cfSg070:.@80)@358.W)`.ÿD475EÿD-+5232:6ÿFGHIIHIFIGE




1111!""#$32"%2$$2#2"&'5'45                                              010
